Citation Nr: 1105948	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-41 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.  

2.  Entitlement to service connection for a low back disability 
on a de novo basis.  


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Honolulu, Hawaii, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In July 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of this hearing is 
contained in the claims folder. 


FINDINGS OF FACT

1.  A May 1994 rating decision denied entitlement to service 
connection for a back disability.  The Veteran did not submit a 
notice of disagreement with this decision.  

2.  The evidence considered by the May 1994 rating decision 
consisted of the Veteran's service treatment records.  The sole 
basis given for the denial was that there was no complaint or 
treatment for back problems during service. 

3.  Evidence received since May 1994 consists of a buddy 
statement from a witness to the Veteran's accident and of July 
2010 testimony from the Veteran, both of which purport to show 
that the Veteran sustained a back injury in the same accident in 
which he sustained his service connected right shoulder 
disability. 

4.  There is credible lay evidence to show that the Veteran 
sustained an injury to his back during the same accident that 
resulted in his right shoulder disability, and current medical 
evidence includes a diagnosis of chronic lumbosacral strain with 
degenerative disc disease at L5 to S1. 

5.  The medical opinions that state the Veteran's current low 
back disability is the result the injury he sustained during 
active service are at least as probative as the medical opinion 
that states there is no relationship between the injury and any 
current disability.  


CONCLUSIONS OF LAW

1.  The May 1994 rating decision that denied entitlement to 
service connection for a back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2010). 

2.  The Veteran has submitted new and material evidence since May 
1994, and his claim for service connection for a back disability 
is reopened.  38 C.F.R. § 3.156(a) (2010).

3.  With resolution of reasonable doubt in the appellant's favor, 
a chronic lumbosacral strain with degenerative disc disease at L5 
to S1 was sustained due to active service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the Veteran. 

The Veteran contends that he sustained a chronic back disability 
in the same fall that resulted in his service connected right 
shoulder disability.  He argues that he has not only submitted 
new and material evidence that is sufficient to reopen his claim, 
but that this evidence supports a grant of service connection. 

The record shows that entitlement to service connection for a 
back disability was initially denied in a May 1994 rating 
decision.  He was notified of this decision and provided with his 
appellate rights in a May 1994 letter.  However, the Veteran did 
not initiate an appeal of this decision by submitting a notice of 
disagreement.  Therefore, the May 1994 rating decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  The newly presented evidence is 
presumed to be credible for purposes of determining whether or 
not it is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).  

In this case, the evidence considered by the May 1994 rating 
decision consisted of the Veteran's service treatment records.  
The sole reason cited by this decision for the denial of the 
claim was that the service treatment records were negative for 
complaint or treatment for a back disability.  This same rating 
decision established service connection for a right shoulder 
disability.

The evidence submitted since the May 1994 rating decision 
includes numerous private medical records that show the Veteran 
has received treatment for a back disability, medical opinions as 
to the etiology of this disability, a buddy statement, and the 
Veteran's July 2010 testimony.  

The June 2009 buddy statement says that he witnessed the Veteran 
fall from a truck and injure his back during service.  This was 
the same fall that resulted in the Veteran's service connected 
right shoulder disability.  This witness says that the Veteran 
landed on his back when he fell and that this resulted in an 
injury.  However, the primary concern at the time was the 
dislocated right shoulder.  The Veteran was taken by ambulance 
for treatment of the right shoulder injury.  

The Veteran's July 2010 testimony states that he injured his back 
at the same time that he injured his right shoulder.  He says 
everyone's focus was on the right shoulder injury as it was the 
most severe problem and demanded immediate attention.  However, 
the Veteran says that his back was also injured in this fall.  
See Transcript.  

The Board finds that the June 2009 buddy statement and the 
Veteran's July 2010 testimony are both new and material evidence.  
It is new in that it was not available to the decisonmakers at 
the time of the May 1994 rating decision.  It is also material in 
that it purports to show that the Veteran sustained a back injury 
during service at the same time he sustained the injury to his 
right shoulder that resulted in a service connected disability.  
The absence of evidence of an injury or complaint in service was 
the only stated reason for the May 1994 denial.  As this evidence 
is both new and material, the Veteran's claim is reopened.  The 
Board will now proceed to consider the Veteran's claim on a de 
novo basis.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  A disorder may be service connected if the 
evidence of record, regardless of its date, shows that the 
veteran had a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

In this case, the service treatment records confirm that the 
Veteran sustained an injury in a fall in October 1979.  This 
resulted in a dislocation of the Veteran's shoulder.  There is no 
mention of a back injury at this time, and the remainder of the 
service treatment records is negative for complaints or treatment 
regarding the back.  A separation examination is not included in 
the claims folder. 

However, the June 2009 buddy statement says that he witnessed the 
Veteran's accident.  He says that the Veteran landed on his back, 
and that this resulted in a back injury.  He further notes that 
he drove the Veteran to many of the follow up medical 
appointments.  This buddy states that the Veteran's main concern 
at the time of the initial injury was the dislocation of his 
right shoulder. 

Furthermore, the Veteran testified at the July 2010 hearing that 
he injured his back in the same fall that resulted in his right 
shoulder injury.  He notes that the medical focus was on the 
dislocation of his right shoulder, and that the back injury was 
overlooked.  However, he notes that he began to have back pain 
after the injury.  

Neither the Veteran nor his buddy is competent to render a 
diagnosis that the Veteran sustained a chronic back disability at 
the time of the October 1979 fall.  However, the Veteran's buddy 
statement is competent to report that he observed the Veteran 
fall on his back and that this resulted in some form of an 
injury.  The Veteran is also competent to report that he fell on 
his back, and is competent to report that this resulted in pain 
which did not immediately abate.  As there is no evidence in the 
record to the contrary, the buddy statement and testimony are 
also credible.  Therefore, the requirement for evidence of in-
service incurrence or aggravation of a disease or injury has been 
met.  

Furthermore, the Veteran has submitted current medical records 
that include diagnoses of degenerative joint disease of the 
spine, which has been confirmed by magnetic resonance imaging 
(MRI).  The January 2008 VA examination resulted in a diagnosis 
of chronic lumbosacral strain with degenerative disc disease at 
L5 to S1.  This meets the requirement of evidence of a current 
disability.  

The remaining element that is required to establish service 
connection is evidence of a nexus between the injury in service 
and the current disability.  As noted, this can be established by 
either evidence of continuity of symptomatology or a competent 
medical opinion.  

The initial post service medical records that show treatment for 
back complaints are dated July 2001 and December 2001.  The July 
2001 records state that the Veteran was experiencing low back 
pain of two years duration.  The December 2001 records show that 
he was seen for low back pain that began a year ago.  However, 
these records note that the pain was caused when he fell off a 
truck during military service, and add a reference to a 
"possible bed throughout the years as well".  

There are also three medical opinions that address the etiology 
of the Veteran's back disability.  

In an August 2007 letter, L.R.C., D.O. writes that the Veteran 
says the first time he noticed back pain was after a fall during 
military service.  He had suffered back pain since that time with 
a worsening of symptoms in recent years.  After talking with the 
Veteran, it was the opinion of Dr. C. that it was more likely 
than not that the injuries sustained from the fall contribute to 
the Veteran's current problems with his lower back.  

The Veteran was afforded a VA examination in January 2008.  After 
a physical examination of the Veteran and X-ray study of the 
lumbar spine, the diagnosis was chronic lumbosacral strain with 
degenerative disc disease at L5 to S1.  An addendum indicates 
that while the claims folder was not initially available, it was 
reviewed so that the examiner could provide an opinion.  The 
examiner opined that the Veteran's lumbosacral strain was less 
likely as not caused by or the result of a fall off the truck in 
1979.  The basis for this opinion was that there was no evidence 
in the Veteran's service treatment records of back pain, and 
according to the Veteran the back pain did not start until the 
late 1980s.  Therefore, the examiner was unable to link the 
current condition to the 1979 fall.  

An April 2008 letter from R.G., M.D. states that the Veteran 
injured his back in 1979.  Since that time the Veteran has 
experienced chronic pain that had gotten worse over the last 
year.  On examination, the Veteran was noted to have low back 
pain and positive straight leg raise test, indicating sciatica on 
the right.  It was the opinion of Dr. G. that more likely than 
not, the current back injury was related to the 1979 fall in 
service.  

The Veteran testified at the July 2010 hearing that he continued 
to experience some back pain after the injury in service, and 
that this pain has continued on and off until the present.  
However, it did not become troublesome enough to require 
treatment until approximately one year after discharge, at which 
time he was treated at a private clinic.  He later sought further 
treatment at this same clinic in 1993.  The Veteran stated that 
he attempted to obtain these records, but that the clinic was 
closed and they are not available.  The Veteran further testified 
that Dr. G. was an orthopedic surgeon who had treated him on 
several occasions.  In addition, he had provided Dr. G. with a 
copy of his medical records to include his service treatment 
records to use in writing the April 2008 opinion.  In contrast, 
the Veteran and his representative stated that their research 
indicated that the specialty of the VA doctor who had examiner 
the Veteran in January 2008 was family practice.  See Transcript. 

After careful consideration, the Board finds that the evidence 
both for and against the Veteran's claim is in relative 
equipoise, in which case entitlement to service connection for a 
back disability is warranted.  

The Board notes that the initial post service medical evidence of 
treatment for the Veteran's back disability is dated 20 years 
after the Veteran's discharge from service.  This weighs against 
the finding of a nexus between that condition and service.  
Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  On the 
other hand, the Veteran has testified that he did seek treatment 
for his back approximately one year after service but that the 
these records are no longer available.  He had reported 
experiencing periodic back pain ever since the injury in service.  
There is no basis in the record to doubt the Veteran's 
credibility.  Furthermore, the fact that the Veteran applied for 
service connection for a back disability seven years before the 
initial post service medical evidence of a back disability would 
tend to indicate that he had back problems well before it could 
be confirmed by the evidence that is currently available.  The 
Board concludes that the evidence both for and against a finding 
of continuity of symptomatology is relatively balanced.  

Furthermore, the Veteran has submitted two medical opinions that 
relate his current disability to service, which are in direct 
conflict with the sole VA opinion that there is no such 
relationship.  Both private opinions rely in part on the 
Veteran's own report of experiencing back pain since his injury 
in service.  The Veteran is competent to report this pain, and 
there is no evidence such as a prior denial of back pain that 
would damage his credibility.  The opinion from Dr. C. can be 
discounted but not dismissed, as there is no indication she 
reviewed the Veteran's medical records.  

On the other hand, there is little to distinguish between the 
January 2008 VA opinion and the April 2008 VA opinion.  It 
appears that both examiners had access to the Veteran's service 
treatment records.  The April 2008 VA examiner gives as a basis 
of the denial that the Veteran reported his back pain did not 
begin until the late 1980s.  However, this is not shown elsewhere 
in the record and is contradicted by the Veteran's previous 
reports to Dr. C., his later report to Dr. G. and his sworn 
testimony.  An internet search confirms that Dr. L is a family 
practitioner and Dr. G. is an orthopedist, which would lead to 
the conclusion that the opinion from Dr. G. would be the more 
probative.  Additional medical records in the claims folder also 
confirm that Dr. G. has been treating the Veteran for his 
disabilities and is likely to be knowledgeable about the 
Veteran's condition.  At the very least these opinions are also 
in relative equipoise.  As such, the benefit of the doubt must be 
resolved in favor of the Veteran, and entitlement to service 
connection is warranted.  


ORDER

New and material evidence has been submitted to reopen a claim 
for service connection for a low back disability; to this extent 
the appeal is allowed. 

Entitlement to service connection for a low back disability on a 
de novo basis is granted.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


